COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 STUART N. AULD,                                  §             No. 08-21-00114-CV

                               Appellant,         §                Appeal from the

 v.                                               §          109th Judicial District Court

 SOUTHWEST PETROLEUM COMPANY,                     §           of Winkler County, Texas
 L.P., DRC PETROLEUM, LTD., and
 CHARLES E. HAMMOND,                              §              (TC# DC16-16907)

                               Appellees.         §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs in this Court, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 2ND DAY OF NOVEMBER, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.